Case 2:09-cr-20326-NGE-VMM ECF No. 601, PageID.2726 Filed 04/22/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
               Plaintiff,                                Case No. 09-20326
 v.                                                      Honorable Nancy G. Edmunds
 CLARENCE HENRY COHEN (D-9),

               Defendant.
 _______________________________/

                      ORDER DENYING DEFENDANT’S SECOND
                    MOTION FOR COMPASSIONATE RELEASE [593]

        Defendant Clarence Henry Cohen is currently in the custody of the Federal Bureau

 of Prisons (“BOP”) at the Federal Correctional Institute in Terre Haute, Indiana, serving a

 235-month sentence imposed in this case. On January 12, 2021, the Court entered an

 order denying Defendant’s motion for compassionate release under 18 U.S.C. §

 3582(c)(1)(A). (ECF No. 588.) The matter is now before the Court on Defendant’s second

 emergency motion for compassionate release. (ECF No. 593.) Defendant once again

 seeks his release due to the health concerns associated with the COVID-19 pandemic.

 The government opposes Defendant’s request. (ECF No. 597.) Defendant has filed a

 reply. (ECF No. 598.) Upon its initial review, the Court determined that additional

 information was needed to resolve this motion. (ECF No. 599.) The government has

 now provided the documents requested by the Court. (ECF No. 600.) The Court has

 reviewed the record in its entirety and finds that a hearing is not necessary. For the

 reasons set forth below, the Court DENIES Defendant’s motion.




                                             1
Case 2:09-cr-20326-NGE-VMM ECF No. 601, PageID.2727 Filed 04/22/21 Page 2 of 4




        Under § 3582(c)(1)(A), a defendant may move for a sentence reduction “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

 Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

 receipt of such a request by the warden of the defendant’s facility, whichever is earlier . .

 . .” In support of his previous motion, Defendant noted he had submitted an administrative

 request for his release. However, the government attached an email to its response,

 indicating that the BOP had no record of receiving a request for release from Defendant.

 Because the government objected to Defendant’s failure to exhaust his administrative

 remedies, the Court denied Defendant’s motion for compassionate release without

 prejudice.

        In support of the present motion, Defendant has attached two administrative

 requests for his release—the first is premised on the health concerns associated with the

 COVID-19 pandemic and his medical conditions and the second is based on an alleged

 sentencing disparity. (ECF No. 593, PgID 2497-98, 2527-28.) The government argues

 that because Defendant now relies on the health concerns raised in his first request but

 the warden of his facility only addressed and denied the second request raising the

 sentencing issues, he has not properly exhausted his administrative remedies. The

 government, however, appears to base this argument on a “presumption” that the warden

 only received the second request. (See ECF No. 597, PgID 2640.) Because there is no

 evidence that refutes Defendant’s contention that he also sent the request raising his




                                              2
Case 2:09-cr-20326-NGE-VMM ECF No. 601, PageID.2728 Filed 04/22/21 Page 3 of 4




 health concerns and the warden simply did not respond, the Court finds that Defendant

 has satisfied the exhaustion requirement.1

        In its previous order denying Defendant’s motion for compassionate release, the

 Court also found, alternatively, that Defendant had not demonstrated there are

 extraordinary and compelling reasons that would warrant his release as required by §

 3582(c)(1)(A).   To the extent Defendant’s current motion relies on the same health

 concerns raised previously, much of that analysis remains the same.2 And even if

 Defendant could establish that he faces a heightened risk of severe illness from the virus,

 the government has now submitted evidence indicating that Defendant refused to take a

 dose of the COVID-19 Pfizer vaccine on March 1, 2021. (ECF No. 600-5.) The Court

 agrees with courts that have found that access to the vaccine mitigates the health

 concerns that may otherwise constitute extraordinary and compelling reasons in light of

 the pandemic. See, e.g., United States v. Kennedy, No. 18-20315, 2021 U.S. Dist. LEXIS

 75535, at *3 (E.D. Mich. Apr. 20, 2021); United States v. Austin, No. 15-20609, 2021 U.S.

 Dist. LEXIS 56340, at *5 (E.D. Mich. Mar. 25, 2021).         In sum, Defendant has not

 established there are extraordinary and compelling reasons warranting his release.3 In



        1
          Because the Court finds that Defendant has exhausted his administrative
 remedies in this case, the Court need not address the government’s arguments regarding
 whether the exhaustion requirement in § 3582(c)(1)(A) requires issue exhaustion.
        2
          Defendant now adds that he was recently diagnosed with hypertension, but his
 medical records indicate that he has been prescribed medication to manage this
 condition. Defendant’s medical records also confirm that his obesity is mild.
        3
          Defendant also argues that the alleged sentencing disparity as a result of
 Amendment 790 constitutes an extraordinary and compelling reason warranting his
 release. Even if a nonretroactive amendment to the sentencing guidelines could serve
 as the basis for compassionate release, it is not clear what effect, if any, this amendment
 would have on Defendant’s sentence. Amendment 790 simply clarified the “jointly
 undertaken criminal activity” analysis for relevant conduct purposes, United States v.
 Barona-Bravo, 685 F. App’x 761, 779 n.16, 780-81 (11th Cir. 2017), and, here, the Court
                                              3
Case 2:09-cr-20326-NGE-VMM ECF No. 601, PageID.2729 Filed 04/22/21 Page 4 of 4




 light of this conclusion, the Court need not address the sentencing factors in 18 U.S.C. §

 3553(a). See United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021) (a court may deny

 a compassionate release motion “when any of the three prerequisites listed in §

 3582(c)(1)(A) is lacking and do[es] not need to address the others”).

       Based upon the foregoing, Defendant’s motion for compassionate release is

 DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


 Dated: April 22, 2021



 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on April 22, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




 found Defendant maintained a leadership position in the conspiracy, (ECF No. 392, PgID
 1172).
                                             4
